DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 12/08/2021 has been considered and entered.
Claims 1, 7, 10 are amended. Claims 1-13 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 103207480A), in view of Zehner (US 9,087,488).
Regarding claim 1, Jiang et al. disclose a light emitting panel (display panel mother
board; see Title; Figs 3-5), comprising: a first substrate (30) comprising a light emitting region (regions between sealant 32) and a peripheral region (region of sealant 32) surrounding the light emitting region; an adhesive layer (32) disposed on the peripheral region of the first
substrate and surrounding the light emitting region; a second substrate (31) disposed on the adhesive layer (32); and a convex portion (spacer 33) surrounding the adhesive layer and
disposed on a first sidewall of the adhesive layer away from the light emitting region (see Figs

However, in the same field of display panel, Zehner discloses a second substrate (front surface substrate 420) extends beyond the first substrate (backplane 320) in width (see Fig 4, where width of 430 is greater than width of backplane 320) to provide seamless front surface of the user device (lines 63-66 of column 7).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have a width of the second substrate is greater than a width of the first substrate as taught by Zehner, in the device of Jiang et al. to provide seamless front surface. 
Regarding claim 7, Jiang et al. disclose a method of fabricating a light emitting panel
(display panel mother board; see Title; Figs 3-5) comprising providing a first substrate (30)
wherein the first substrate comprises a light emitting region (regions between sealant 32) and a
peripheral region (region of sealant 32) surrounding the light emitting region, and a convex
portion (33) surrounding the light emitting region is disposed on the peripheral region; applying
a colloid (sealant) on the convex portion and the peripheral region (paragraph 91 & 103);
covering a second substrate (31; paragraphs 103-106) and cutting the second substrate, convex
portion (33) and first substrate around the light emitting region on the convex portion
(paragraphs 9, 15, 43, 54, 62, 72,81 & 111), wherein a width of the second substrate is equal to a width of the first substrate, such that the second substrate is disposed on the convex portion of the first substrate, instead of being greater than a width of the first substrate, as claimed.

	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have a width of the second substrate is greater than a width of the first substrate as taught by Zehner, in the device of Jiang et al. to provide seamless front surface.
Regarding claim 8, Jiang et al. disclose that covering the second substrate (31) on the
first substrate (30) comprises covering the second substrate on the first substrate, so that the
colloid coated on the convex portion flows along two sides of the convex portion to the
Claims 2-3 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN103207480A), in view of Zehner (US 9.087,488), as applied to claims 1 & 7 above, and further in view of Liu et al. (CN 103135287A).
Regarding claims 2 & 9, Jiang et al. disclose at least one interval exits between the convex portion (33) surrounding the light emitting region and light emitting region (See Fig 8).
But, Jiang et al. fail to disclose metal layer disposed at the interval.
However, in the same field of endeavor, Liu et al. disclose a liquid crystal display panel having a frame glue region 70B (paragraphs 27-35; Figs 2-4) and plurality of spacers (space 62 in the glue layer 64) where metal layer (conductive particles 63) is disposed for electrical connection to the drive circuits.

Regarding claim 3, Jiang et al. disclose that the convex (33) portion forms an angle with the first substrate that is greater than or equal to 90 degrees (Fig 5).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN103207480A), in view of Zehner (US 9.087,488), as applied to claim 1 above, and further in view of Ma. (CN 105242446A).
Regarding claim 4, Jiang et al. fail to disclose a barrier layer surrounded by the adhesive layer and disposed on a second sidewall of the adhesive layer adjacent to the light emitting region.
However. in the same field of LCD display, Ma teaches a liquid crystal display a barrier layer (color blocking wall 15; see paragraphs 7-69, Figs 3-6) surrounded by the frame glue (16), which is provided on a second side of light emitting region (display region) adjacent to the glue region, to avoid contamination of liquid crystal by the flow of colloid into the display region.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have a barrier layer as taught by Ma in the device of Jiang et al. to avoid contamination of the display.
Regarding claim 5, Ma discloses that the thickness (in height direction) of the barrier layer (15) is same as thickness of the glue layer (16) are same (Fig 6) but fails to disclose specifically the width of the barrier layer being 10-100 micron.


Regarding claim 6, Ma discloses that the barrier layer (15) comprises a first sub-barrier layer (151) and a second sub-barrier layer (152, 153), the second sub-barrier layer (152,153) is disposed on the first sub-barrier layer (151), the second sub-barrier layer is integrally formed with the second substrate, and the first sub-barrier layer is integrally formed with the first substrate (11; see Figs 4-5). The same reason for combining art as in claim 4 applies.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN103207480A), in view of Zehner (US 9.087,488), in view of Liu et al. (CN 103135287A) and further in view of Ma. (CN 105242446A). 
Regarding claim 10, Jiang et al. discloses all the limitations of claim 10 (see rejection of claims 1-2) display including a housing (frame).
But Jiang et al. fail to disclose metal layer disposed at the interval.
However, in the same field of endeavor, Liu et al. disclose a liquid crystal display panel having a frame glue region 70B (paragraphs 27-35; Figs 2-4) and plurality of spacers (space 62 in the glue layer 64) where metal layer (conductive particles 63) is disposed for electrical connection to the drive circuits.


Further, Jiang et al. fail to disclose a barrier layer surrounded by the adhesive layer and disposed on a second sidewall of the adhesive layer adjacent to the light emitting region.
However. in the same field of LCD display, Ma teaches a liquid crystal display a barrier layer (color blocking wall 15; see paragraphs 7-69, Figs 3-6) surrounded by the frame glue (16), which is provided on a second side of light emitting region (display region) adjacent to the glue region, to avoid contamination of liquid crystal by the flow of colloid into the display region.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have a barrier layer as taught by Ma in the device of Jiang et al. to avoid contamination of the display.
Regarding claim 11, Jiang et al. disclose that the convex (33) portion forms an angle with the first substrate that is greater than or equal to 90 degrees (Fig 5).
Regarding claim 12, Ma discloses that the thickness (in height direction) of the barrier
layer (15) is same as thickness of the glue layer (16) are same (Fig 6) but fails to disclose specifically the width of the barrier layer being 10-100 micron.
However, it would have been obvious to one having ordinary skill in the art to find width
in this claimed range, since it has been held that where the general conditions of a claim are
disclosed in the prior art, discovering the optimum or workable ranges involves only routine
skill in the art. MPEP 2144.05 II A. The same reason for combining art as in claim 10 applies.


layer (151) and a second sub-barrier layer (152, 153), the second sub-barrier layer (152,153) is
disposed on the first sub-barrier layer (151), the second sub-barrier layer is integrally formed
with the second substrate, and the first sub-barrier layer is integrally formed with the first
substrate (11: see Figs 4-5). The same reason for combining art as in claim 10 applies.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875